Case 3:19-cr-00329-M Document 25 Filed 11/18/19 Page 10f4 PagelD 61

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA, §
Plaintiff, §
Vv. § 3:19-CR-329-M
§
MICKAEL GEDLU, § ECF
Defendant. §

ELEMENTS OF THE OFFENSE
AND FACTUAL RESUME

In support of the Defendant’s plea of guilty to Count One of the one-Count Indictment
charging a violation of 18 U.S.C. § 871, MICKAEL GEDLU (“Mr. Gedlu), and his attorney, | .
First Assistant Federal Public Defender John M. Nicholson, stipulate and agree to the following:

ELEMENTS OF THE OFFENSE
Title 18, United States Code, Section 871, and supporting caselaw, provide the following:

It is a violation of federal criminal law to knowingly and willfully write and/or convey:
words to others that contain a threat to the President of the United States of America.

The elements of a violation of 18 U.S.C.-§ 871 are:

1, That Mr. Gedlu wrote a threat against the President of the United States in or
about the time period as charged in the indictment;

“2, That Mr. Gedlu understood and meant the words he wrote as a threat—a “threat” is
a serious statement expressing an intention to kill, kidnap, or injure the President,
which under the circumstances would cause apprehension in a reasonable person,
as distinguished from words used as mere political argument, idle talk,
exaggeration, or something said in a joking manner. Mr. Gedlu need not have
intended to carry out the threat for the words he wrote to constitute a “threat.”

3. That Mr. Gedlu wrote the words knowingly and wilfully, that is, intending them to —
be taken seriously.
Case 3:19-cr-00329-M Document 25 Filed 11/18/19 Page 2of4 PagelD 62

PUNISHMENT FOR THE OFFENSE

Sentence: The maximum penalties the district court can impose include the following:

1.

2.

imprisonment for a period not to exceed five years;

a fine not to exceed two-hundred-fifty-thousand dollars, or twice any pecuniary gain
to Mr, Gedlu or loss to the victim;

the sentencing court may impose a term of supervised release not to exceed three
years; if Mr. Gedlu violates the conditions of supervised release, he could be
imprisoned for up to three years, but for no more than two years at one time;

a mandatory special assessment of one-hundred dollars;

restitution to victims or to the community, which is mandatory under the law; and

costs of incarceration and supervision.

SENTENCING IN THIS CASE

Mr. Gedlu has discussed the Federal Sentencing Guidelines with his attorney and

understands that the sentence in this case will be imposed by the district court after it has

considered the applicable statutes, the Sentencing Guidelines, and the factors included in 18

U.S.C. § 3553(a), However, the Guidelines are not binding and the district court, in its discretion,

may sentence Mr. Gedlu to the statutory maximum penalties, if that “sentence [is] sufficient, but

not greater than necessary, to comply with the purposes set for in... [18 U.S.C. § 3553]{a)(2)[L]”

Mr. Gedlu understands that, ifthe district court imposes a sentence greater than he expects, he

will not be able to withdraw his plea of “guilty” based solely upon that higher sentence as long as

the sentence is within the statutory maximum punishment. Congress has abolished parole so if

the district court sentences Mr, Gedlu to a term of imprisonment, he understands that he will not

be released on parole.
Case 3:19-cr-00329-M Document 25 Filed 11/18/19 Page 3of4 PagelD 63

Mr. Gediu understands that a conviction for the charged felony-offense will deprive him
of important constitutional and civil rights, which includes, infer alia, the right to vote, the right
to hold public office, the right to sit on a jury, and the right to possess a firearm.

CONSTITUTIONAL RIGHTS AND WAIVER OF THOSE RIGHTS

I, Mr. Gedlu understands that he has the following constitutional rights:

a, the right to plead not guilty to the charged offense;
b. the right to have a speedy trial by a jury in this District;
c. the right to have his guilt proven beyond a reasonable doubt;

d. the right to confront and cross-examine witnesses and to call and subpoena
witnesses and material in his defense; and

€. the right to not be compelled to incriminate himself.
2. The waiver of these rights.
| Mr. Gedlu waives the aforementioned rights and pleads guilty to the offense alleged in the
one-count Indictment charging him with violating 18 U.S.C. § 871. Mr. Gedlu understands the
nature of the offense for which he is pleading guilty and agrees that the following stipulated facts are

true and will be submitted as evidence.
Case 3:19-cr-00329-M Document 25 Filed 11/18/19 Page 4o0f4 PagelD 64

STIPULATED FACTS

Mr. Gedlu agrees that on or atau December 29, 2018 in the Dallas Division of the
Northern District of Texas, he knowingly and willfully wrote and posted a threat against the
President of the United States of America in the comments section of a video publication, The
Greg Gutfeld Show, on YouTube’s FOX NEWS channel. Specifically, Mr. Gedlu posted “I’m
waiting for Trump to visit Dallas before I attempt to assassinate him.” Mr. Gedlu agrees admits
that this conduct violates 18 U.S.C. § 871.

VOLUNTARINESS OF THE PLEA OF GUILTY

Mr. Gedlu has thoroughly reviewed his constitutional rights, the facts of his case, the
nature of the offense, the statutory penalties, and the Guidelines and 18 U.S.C. § 3553(a) with his
attorney. Mr. Gedlu has received satisfactory explanations regarding every aspect of this
document and the alternatives to signing this document and is satisfied with his attorney’s
representation of him in this case. Mr. Gedlu concedes that he is guilty of the charged offense,

and he concludes that it is in his best med , plead guilty instead of going to trial.

_AGREE TO er SIGNED tds | Yi : day f i) /
lwilh Aulee- oll [| dWMszy

Mickael Gedlu John M. Nicholson
Defendant First Assistant Federal Public Defender

 
